       Case 2:18-cr-00083-MCE Document 73 Filed 07/02/20 Page 1FILED
                                                                   of 1
                      UNITED STATES DISTRICT COURT            July 2, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                       CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:18-cr-0083 MCE

                 Plaintiff,

      v.                                          ORDER FOR RELEASE OF
                                                   PERSON IN CUSTODY
JACEY ALEXANDRA POWELL,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JACEY ALEXANDRA POWELL
Case No. 2:18-cr-0083 MCE Charges 18 U.S.C. §1344 (1) and (2) from custody for

the following reasons:

        _____ Release on Personal Recognizance

        _____ Bail Posted in the Sum of $ ___________________

               _____ Unsecured Appearance Bond $
               _____ Appearance Bond with 10% Deposit

               _____ Appearance Bond with Surety

               _____ Corporate Surety Bail Bond

               __x__ Other: Sentenced to TIME SERVED.


        Issued at Sacramento, California on July 2, 2020 at 10:35 A.M.




                                        _______________________________________
                                        MORRISON C. ENGLAND, JR.
                                        UNITED STATES DISTRICT JUDGE
